Title: From Thomas Jefferson to John M. Pintard, 3 January 1793
From: Jefferson, Thomas
To: Pintard, John Marsden



Sir
Philadelphia. Jan. 3. 1793.

  Your favor of Oct. 5. has been duly recieved. The Consular fees recieved at Madeira and Lisbon had before been the subject of application to me by some of our merchants. I thereupon wrote to Colo. Humphreys to inform me what those fees were and on what foundation they were taken. I have not yet recieved his answer. I shall be glad if you will also give me information on the subject. It would be of some consequence to know which of these fees would be given to some other person by the laws of the land, if our Consul refused them. As soon as full information could be obtained, I proposed that the whole should be laid before the Attorney general, with the act relative to Consuls, in order to have his opinion thereon. I am, with great esteem, Sir your most obedt. humble servt

Th: Jefferson

